Matter of Liliana C. v Jose M.C. (2015 NY Slip Op 04211)





Matter of Liliana C. v Jose M.C.


2015 NY Slip Op 04211


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Friedman, J.P., Saxe, Richter, Manzanet-Daniels, JJ.


15107

[*1] In re Liliana C., Petitioner-Respondent,
vJose M.C., Respondent-Appellant.


Larry S. Bachner, Jamaica, for appellant.
Ira Treuhaft, New York, for respondent.
Jay A. Maller, New York, attorney for the child.

Order, Family Court, New York County (Carol J. Goldstein, Referee), entered on or about June 13, 2014, which, insofar as appealed from as limited by the briefs, after a hearing, granted petitioner mother's application for sole legal and physical custody of the subject child Ashley C., with visitation to respondent father, unanimously affirmed, without costs.
There is a sound and substantial basis in the record for the court's determination that it was in the best interests of the child to award custody of her to the mother, consistent with the child's request. The father testified that the mother and he were unable to communicate or cooperate with each other, so joint
custody was not a feasible option (see Braiman v Brahman, 44 NY2d 584, 589-590 [1978]; see also Bliss v Ach, 56 NY2d 995, 998 [1987]). The father had moved out of state during the course of the proceedings, and an award of sole custody to him would have required uprooting the child from her home, sibling, friends and school, where she was doing well. Moreover, there is no support for the father's claim of gender bias on the part of the Referee (see Seborovski v Kirshtein, 117 AD3d 627 [1st Dept 2014]).
We have considered the father's remaining arguments, including his claim that he was afforded ineffective assistance of counsel, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK